Cite as 2017 Ark. App. 499


                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No.CR-16-169

                                                  OPINION DELIVERED: OCTOBER 4, 2017
DONNIE SLATER
                                 APPELLANT APPEAL FROM THE ARKANSAS
                                           COUNTY CIRCUIT COURT,
                                           SOUTHERN DISTRICT
                                           [NO. 01DCR-12-75]
V.
                                                  HONORABLE DAVID G. HENRY,
                                                  JUDGE
STATE OF ARKANSAS
                                   APPELLEE AFFIRMED IN PART; REMANDED
                                            IN PART



                              ROBERT J. GLADWIN, Judge

        Donnie Slater appeals the Arkansas County Circuit Court’s order denying his Rule

 37 petition for postconviction relief. Ark. R. Crim. P. 37.1 (2016). We assumed jurisdiction

 of this appeal pursuant to footnote 1 in Barnes v. State, 2017 Ark. 76, 511 S.W.3d 845 (per

 curiam). Slater contends that the trial court erred in denying his petition because (1) trial

 counsel was ineffective at trial because he failed to do an adequate pretrial investigation and

 properly prepare for trial; (2) trial counsel failed to make a specific directed-verdict motion

 causing the issue to be waived on appellate review; (3) trial counsel was ineffective for not

 objecting to the State’s presenting evidence of Slater’s prior felonies following the guilty

 verdict; (4) trial counsel failed to object when the trial court sentenced Slater to an illegal

 ten-year enhancement under Arkansas Code Annotated section 5-64-411 (Repl. 2016)

 because when the trial court lacked authority to impose it; (5) trial counsel was ineffective
                                  Cite as 2017 Ark. App. 499

for not objecting to the State’s introduction into evidence the crime-lab reports and drugs;

(6) appellate counsel was ineffective for failing to discuss possible errors that were apparent

on the face of the abstract and addendum; (7) appellate counsel was ordered by the Arkansas

Court of Appeals to file a substituted appeal brief, and counsel failed to send Slater a copy

of the substituted brief at Slater’s request; (8) trial counsel was ineffective for failing to move

for a mistrial when information concerning Slater’s criminal history was disclosed during

voir dire and during the testimony of a witness at the guilt stage of the trial; (9) trial counsel

was ineffective for failing to object to the testimony of Arkansas State Police Special Agent

Scott Russell; and (10) trial counsel was ineffective for failing to object to the proximity

enhancement because no proof was offered during trial.

       We note, as a preliminary matter, that both the original and the second amended

sentencing orders contain clerical errors in that they do not reflect that Slater was convicted

as a habitual offender; however, he was charged and convicted as a habitual offender. We

order the circuit court to correct the clerical error in the second amended sentencing order

to reflect that Slater was convicted as a habitual offender. Accordingly, we affirm in part and

remand in part for the correction of the second amended sentencing order.

       The State charged Slater by information with two counts of delivery of a controlled

substance and two counts of use of a communication device in connection with the

deliveries. 1 The State also charged him as a habitual offender and sought a proximity

enhancement.



       1
        Count 1 (delivery) and Count 3 (use of a communication device) were connected,
as were Count 2 (delivery) and Count 4 (use of a communication device).

                                                2
                                  Cite as 2017 Ark. App. 499

       Following the trial on March 14, 2013, the jury found Slater guilty of one count of

delivery of a controlled substance (Count 2) and one count of use of a communication

device (Count 4) and determined that the delivery had occurred within 1000 feet of a

daycare facility. The jury found Slater not guilty of the other delivery and communication-

device counts (Counts 1 and 3). Slater was sentenced to twenty years’ imprisonment on the

delivery charge and ten years’ imprisonment on the communication-device charge. The

circuit court sentenced Slater in accord with the jury’s recommendation and ordered the

sentences to run consecutively for a total of thirty years in the Arkansas Department of

Correction. The ten-year proximity enhancement was added to the sentence in keeping

with the jury’s finding that the drug delivery occurred within 1000 feet of a day care facility.

Slater appealed to this court, which affirmed his conviction on February 18, 2015. Slater v.

State, 2015 Ark. App. 94. After recalling the initial mandate of March 10, 2015, we issued

a final mandate on April 1, 2015.

       Slater filed a timely petition for relief under Rule 37.2 on May 29, 2015, and

supplemented it by an amendment on August 25, 2015, 2 containing proper verifications and

alleging a total of ten instances of ineffective assistance of counsel. The State filed a response

on June 5, 2015, and the Arkansas County Circuit Court held an evidentiary hearing on

September 23, 2015, during which Slater’s counsel withdrew the tenth claim. The circuit

court denied relief on claims one through nine in a twelve-page written order entered on



       2
          Slater initially filed the petition pro se, but Ms. Laura L. Calhoun was later appointed
to represent him, and she filed the amended petition on his behalf on August 25, 2015. She
later filed a motion to be relieved as counsel on November 4, 2015, and that motion was
granted by the circuit court on November 9, 2015. Slater is once again proceeding pro se.

                                                3
                                 Cite as 2017 Ark. App. 499

November 3, 2015. Slater filed this appeal pro se on November 24, 2015, contending that

the circuit court erred by denying relief on all ten grounds asserted in both his petition and

his amended petition.

       We do not reverse the denial of postconviction relief unless the circuit court’s

findings are clearly erroneous. Conley v. State, 2014 Ark. 172, 433 S.W.3d 234. A finding is

clearly erroneous when, although there is evidence to support it, after reviewing the entire

evidence, we are left with the definite and firm conviction that a mistake has been

committed. Id. In making a determination on a claim of ineffective assistance of counsel,

this court considers the totality of the evidence. Id.

       Our standard of review also requires that we assess the effectiveness of counsel under

the two-prong standard set forth by the Supreme Court of the United States in Strickland v.

Washington, 466 U.S. 668 (1984); Conley, supra. In asserting ineffective assistance of counsel

under Strickland, the petitioner must first demonstrate that counsel’s performance was

deficient. Rose v. State, 2017 Ark. App. 355, __ S.W.3d __. This requires a showing that

counsel made errors so serious that counsel was not functioning as the “counsel” guaranteed

the petitioner by the Sixth Amendment. Id. The reviewing court must indulge in a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance. Id. The defendant claiming ineffective assistance of counsel has the burden of

overcoming that presumption by identifying the acts and omissions of counsel which, when

viewed from counsel’s perspective at the time of trial, could not have been the result of

reasonable professional judgment. Id.




                                               4
                                 Cite as 2017 Ark. App. 499

       Second, the petitioner must show that the deficient performance prejudiced the

defense, which requires a demonstration that counsel’s errors were so serious as to deprive

the petitioner of a fair trial. Conley, supra. This requires the petitioner to show that there is

a reasonable probability that the fact-finder’s decision would have been different absent

counsel’s errors. Id. A reasonable probability is a probability sufficient to undermine

confidence in the outcome of the trial. Id.

       Unless a petitioner makes both Strickland showings, it cannot be said that the

conviction resulted from a breakdown in the adversarial process that renders the result

unreliable. Id. We also recognize that “there is no reason for a court deciding an ineffective

assistance claim . . . to address both components of the inquiry if the defendant makes an

insufficient showing on one.” Anderson v. State, 2011 Ark. 488, at 3–4, 385 S.W.3d 783,

787 (quoting Strickland, 466 U.S. at 697). The concept of cumulative error is not recognized

in Rule 37.1 proceedings when assessing whether a petitioner was afforded effective

assistance of counsel. Bryant v. State, 2013 Ark. 305, 429 S.W.3d 193 (per curiam); State v.

Hardin, 347 Ark. 62, 60 S.W.3d 397 (2001) (holding that it was reversible error for the trial

court to consider cumulative error in assessing claims of ineffective assistance of counsel).

       Many of Slater’s arguments on appeal are quite different from those made in both his

petition and his amended petition. Several arguments have been expanded or changed, and

new allegations of ineffective assistance have been added. When reviewing the circuit court’s

ruling on a Rule 37.1 petition, the appellant is limited to the scope and nature of the

arguments that he made below that were considered by the circuit court in rendering its

ruling. Pedraza v. State, 2016 Ark. 85, 485 S.W.3d 686 (per curiam). An appellant in a Rule


                                               5
                                 Cite as 2017 Ark. App. 499

37.1 proceeding is limited to the scope and nature of his arguments below, see Carter v. State,

2015 Ark. 166, 460 S.W.3d 781, and issues raised for the first time on appeal, even

constitutional ones, will not be considered because the circuit court never had an

opportunity to rule on them. See Detherow v. State, 2015 Ark. 447, 476 S.W.3d 155. Because

well-established legal principles make large portions of Slater’s arguments unreachable on

appeal, we address only the arguments made in the petition and amended petition, as well

as arguments addressed at the Rule 37 hearing.

       Slater first alleged that trial counsel was ineffective because he failed to investigate

the evidence that the State intended to use at trial, to review facts of the charges, or to

pursue “cooperating witness status,” and he failed to go over trial-strategy tactics or defense

theory with Slater. He also contended that trial counsel was ineffective because he should

have made the jury aware that counsel had filed a motion requesting background

information on the informant and that the State had failed to fully comply with Ark. R.

Crim. P. 17.1 (2016)—asserting that trial counsel should have held the State to the

requirements of Rule 17.1.

       In its order denying relief, the circuit court held that Slater’s allegations were

conclusory, because he did not “state in the petition what a more thorough investigation of

the evidence should have consisted of or what it might have shown[,]” and he did not

“explain in what way trial counsel was unprepared for trial.” The circuit court found that

the conclusory statements and allegations without factual basis were insufficient to overcome

the presumption that counsel was effective and that the statements and allegations did not

warrant granting postconviction relief.


                                              6
                                 Cite as 2017 Ark. App. 499

       We hold that the circuit court’s ruling was not clearly erroneous. Slater’s allegations

were conclusory and cannot support an allegation of ineffective assistance of counsel. Woody

v. State, 2009 Ark. 413, at 5. The closest Slater came to making a specific allegation of

ineffective assistance was his complaint that trial counsel did not get a more specific response

from the State to the Rule 17.1 motion regarding the informant’s background. However,

Slater did not specify any particular information that the State did not provide or specify

how the State’s failure to provide that information caused him prejudice. See Strickland,

supra; see also Watson v. State, 2014 Ark. 203, at 3–4, 444 S.W.3d 835, 839. Appellant’s

additional arguments cannot be reached because they were not made below. Pedraza, supra.

       Slater next contended in his petition that trial counsel was ineffective for failing to

preserve his substantial-evidence argument for appeal because he did not make a specific

directed-verdict motion as required by Ark. R. Crim. P. 33.1. The circuit court did not

clearly err by finding that Slater’s allegations were conclusory, because he failed to “state

what specific elements the directed-verdict motion lacked,” and he did not “demonstrate

that there would have been merit to the motion had it been more specific.” Appellant’s

additional arguments cannot be reached because they were not made below. Pedraza, supra.

       Alternatively, substantial evidence supported the verdict, and there was no prejudice

under Strickland, supra. Evidence supporting the two convictions included the following.

There was a video- or audio tape of the drug sale from Slater to informant Nick Rudd that

was played for the jury, and still photos from the video also were introduced. While the

videotape contained an inaccurate date stamp, that discrepancy was explained by Agent

Russell. Rudd testified that he had known Slater his whole life, and Rudd was doing


                                               7
                                Cite as 2017 Ark. App. 499

undercover work for the police. He testified that on October 2, 2011, he met officers

outside town, contacted Slater on Slater’s cell phone, and asked to buy sixty dollars’ worth

of crack cocaine. While wearing a recording device, he picked Slater up at an apartment

complex and dropped him off at the Meadow Cliff housing project. Rudd drove around

the block, and Slater came back to the car, where he exchanged crack cocaine for Rudd’s

sixty dollars, which Rudd had obtained from Agent Russell. Rudd then left and returned

to Agent Russell and the other officer working the case, Captain Dean Mannis of the

Stuttgart Police Department, and delivered the drugs to them.

       Captain Mannis testified that he was assigned to the Tri-County Drug Task Force

and that he worked with Agent Russell in investigating and prosecuting drug cases in

Arkansas County, sometimes using confidential informants such as Rudd. He testified that

they had used Rudd to buy drugs from Slater on October 2, 2011. He described the process

used for searching both Rudd’s car and his person prior to the drug purchase, and he verified

that Rudd had been using the recording equipment and “buy money” they had given him.

He described the circumstances of the drug purchase from Slater at Meadow Cliff, including

Rudd’s call to Slater.

       Agent Russell testified regarding his experience in working narcotics investigations

and stated that he had been involved with Captain Mannis in the purchase of drugs by Rudd

from Slater. He also testified about how he and Captain Mannis had searched Rudd and his

car, had placed the body mike and electronics on him, and had given Rudd the buy money.

He noted that Rudd had set up the buy by calling Slater’s cell phone. He described in detail

the actions of Rudd and Slater during the buy and noted that the buy location was less than


                                             8
                                 Cite as 2017 Ark. App. 499

1000 feet from a daycare facility. He then testified that he and Captain Mannis followed

Rudd to a prearranged location, obtained the drugs and the recording device, and searched

him to confirm the money was gone. He watched the video and compared it to Rudd’s

debriefing to make sure they were consistent. He placed the drugs in an evidence baggie,

placed the proper markings on the baggie, returned to his office, placed the baggie into an

evidence envelope, sealed it with evidence tape, put clear tape over that, put his initials over

the tape, and later submitted it to the state crime laboratory for analysis. The envelope

containing the drugs was introduced into evidence, along with a crime-lab report showing

that the sample contained cocaine base and levamisole, a worming agent for livestock used

as a cutting agent. Agent Russell testified that sellers often cut the drugs to dilute them and

earn more money selling them that way. He testified regarding the process used to make

crack cocaine, and he testified that from his many classes and studies on the effects of crack

cocaine, it is an addictive substance. He also testified regarding how crack cocaine is

consumed or ingested and what effect it has on the user. He testified that the amount in the

envelope was sixty dollars’ worth of cocaine but that the sample size would have been

reduced by the testing done at the crime laboratory. When the videotape of the drug

purchase was played, Agent Russell testified that it showed crack cocaine that matched what

Rudd had delivered to him after the purchase.

       Third, Slater argued that the circuit court clearly erred by finding that trial counsel

was not ineffective for failing to object to habitual-offender evidence. As noted in the order

denying relief, Slater alleged that he was never charged by information as a habitual offender

and that the State did not introduce sufficient proof of the prior convictions. He contended


                                               9
                                 Cite as 2017 Ark. App. 499

that counsel was ineffective for failing to object to the presentation of the convictions to the

jury via the State’s reading the convictions into the record and the habitual-offender-

sentencing jury instruction. We hold that the circuit court correctly found that the

information did charge him as a habitual offender and noted that this court stated that he

was charged as a habitual offender in its opinion; Slater, supra. Accordingly, no relief was

warranted as to the allegation of ineffective assistance related to the charging instrument.

       Regarding Slater’s allegation that there was insufficient proof of his prior convictions

and that counsel was ineffective for not preserving that issue for appeal, we hold that the

circuit court correctly found that no relief was warranted. During the sentencing phase of

trial, without objection from trial counsel, the prosecuting attorney read a list of Slater’s

prior convictions to the jury. Slater, supra. At the Rule 37 hearing, the State introduced a

list of Slater’s five prior convictions along with certified copies of the supporting documents

to prove each conviction and to establish that he had been represented by counsel in each

case. All the supporting documents were shown to have been certified on or prior to the

date of Slater’s trial. His trial counsel also testified that he had reviewed the supporting

documents prior to the sentencing phase of trial and that, based on his examination, there

was no basis upon which to object to the convictions being presented to the jury.

       Dennis Molock, public defender and experienced criminal trial attorney, testified

that once he is satisfied that the State can prove prior convictions, he considers it sound trial

strategy to allow the State to read a list of convictions to the jury instead of having all the

documentation spread out before the jury. Under these circumstances, Slater’s claim of

ineffective assistance had no merit, because trial counsel is not ineffective for failing to make


                                               10
                                 Cite as 2017 Ark. App. 499

a futile argument, Adams v. State, 2013 Ark. 174, 427 S.W.3d 63; trial strategy is not grounds

for Rule 37 relief, see Rose, supra; and Slater could not demonstrate the prejudice required

by Strickland. Appellants additional arguments cannot be reached because they were not

made below. Pedraza, supra.

       Fourth, Slater contended in his petition that counsel was ineffective for failing to

object to the sentence enhancement under Ark. Code Ann. § 5-64-411 (Supp. 2011). He

argued that the enhancement was illegal because it was not charged in the information. He

also argued that the jury, not the court, should have imposed the enhancement. We hold

that the circuit court correctly found that Slater was charged with the proximity

enhancement and note that the circuit court did not specifically rule on the argument that

the jury, rather than the court, should have imposed the enhancement. Because Slater did

not get a ruling on that argument, it is not preserved for appeal. Norris v. State, 2013 Ark.
205, 427 S.W.3d 626. As noted in point ten below, Slater’s Rule 37 counsel withdrew his

allegation that trial counsel was ineffective for failing to object to the proximity

enhancement for lack of evidence, because the trial record demonstrates that proof of

proximity was presented to the jury. Appellant’s additional arguments cannot be reached

because they were not made below. Pedraza, supra.

       Fifth, Slater argued in his petition that trial counsel was ineffective for not objecting

to the introduction of the crack cocaine and the Arkansas State Crime Laboratory report

because the crime-lab employee who tested the drugs did not testify at trial. He contended

that the State did not prove chain of custody of the drugs for that reason. In making that

argument, Slater pointed out that there was a discrepancy between the weight of the drug


                                              11
                                  Cite as 2017 Ark. App. 499

as reported by Agent Russell and as reported by the crime lab; thus, his attorney should have

challenged the introduction of the drugs for lack of proper authentication and testing. He

also argued that there was a discrepancy between the informant’s testimony and Agent

Russell’s testimony regarding the packaging of the drugs. We hold that the circuit court

correctly determined that counsel was not ineffective for failing to object to the State’s not

presenting the testimony of a crime-lab employee. The circuit court noted that Slater did

not explain how he was prejudiced by the lack of a crime-lab specialist’s testimony or how

the testimony would have changed the result of his trial. The circuit court also noted that

Mr. Molock testified that as a matter of trial strategy, he would not typically demand the

presence of the chemist because the composition of the substance is usually not the real

issue; instead, it is the circumstances surrounding the alleged delivery. That testimony

corroborated the testimony of Slater’s trial counsel that, as a matter of trial strategy, the

sworn laboratory-test results would have come into evidence anyway and that addressing

the issue of the delivery was more important. In fact, counsel testified that he had agreed

with the prosecution to the introduction of the lab report.

       Because the decision by trial counsel not to object to the introduction of the drugs

and the report was trial strategy, Slater did not receive ineffective assistance of counsel. Rose,

supra. We further hold that the circuit court correctly determined that the chain of custody

of the drugs was sufficiently established given Agent Russell’s testimony concerning the

confiscation of the drugs, delivery to the crime lab, and the package in which they were

returned, as previously explained. See Guydon v. State, 344 Ark. 251, 39 S.W.3d 767 (2001).

Slater did not show either the deficient performance or the prejudice required by Strickland.


                                               12
                                 Cite as 2017 Ark. App. 499

Appellant’s additional arguments cannot be reached because they were not made below.

Pedraza, supra.

       Sixth, Slater argued in his petition that his appellate counsel was ineffective for failing

to adequately brief his appeal in the first instance when he filed a no-merit brief under Anders

v. California, 386 U.S. 738 (1967). We note that this court ordered rebriefing in the direct

appeal, and appellate counsel filed a brief on the merits as instructed by the court regarding

one of the issues Slater raised in his pro se points on appeal. See Slater, supra. We hold that

the circuit court correctly determined that Slater failed to demonstrate how he was

prejudiced by the alleged inadequacies in appellate counsel’s initial no-merit brief. Strickland,

supra; Watson, supra. Appellant’s additional arguments cannot be reached because they were

not made below. Pedraza, supra.

       Seventh, Slater contended in his petition that appellate counsel rendered ineffective

assistance of counsel by failing to send him a copy of the substituted merit brief. He argued

that without a copy of the brief, he was ill-equipped to represent himself. The circuit court

correctly ruled that Slater did not demonstrate how this caused him prejudice under

Strickland. Slater filed a Rule 37 petition and the circuit court appointed him counsel.

Counsel amended the petition and conducted the hearing, which eliminated any prejudice

that could have been caused by counsel’s failure to mail appellant a copy of the brief.

Appellant’s additional arguments cannot be reached because they were not made below.

Pedraza, supra.

       Slater’s eighth contention in his petition was that he was denied his right to an

impartial jury under Ark. Const. art. 2, § 10 because evidence that he had a criminal history


                                               13
                                 Cite as 2017 Ark. App. 499

and had previously been incarcerated was introduced at trial during voir dire and during the

examination of one of the detectives. During voir dire, prospective juror Ricky Bateman—

in response to a question from the court to the jury panel inquiring whether anyone knew

Slater—stated, “I used to work with him. And I know him from the jail when I worked

there.” As noted by the circuit court in denying relief, Bateman did not say that Slater was

an inmate at the jail, and he added that he did not know of any reason that the past

acquaintance would prevent him from being a fair and impartial juror. Bateman was selected

to serve on the jury. Moreover, trial counsel testified at the Rule 37 hearing that Slater

wanted Bateman seated on the jury because he thought he would be fair.

       Slater argues on appeal that Slater’s proffered exhibit 5 shows that Bateman’s

statement was prejudicial. We disagree and hold that, if anything, the proffered evidence

showed that Bateman’s presence on the jury helped Slater, just as Slater told his attorney he

thought it would. Bateman cautioned the other jurors not to assume guilt on the September

26, 2011 charges simply because they were finding Slater guilty of the October 2, 2011

charges, and he also cautioned them that his knowledge of Slater had no bearing on the

current charges. Accordingly, Slater is unable to prove prejudice resulting from juror

Bateman being part of the jury based on the proffered statement, even if the statement had

been deemed admissible by the circuit court.

       James Triplett, another prospective juror, responded to the question as to whether

anyone knew Slater by saying, “Yeah, I was a juror in a trial with Mr. Slater before . . .

(inaudible).” We note that Triplett did not disclose that Slater was the defendant in the trial,

and we hold that the circuit court correctly noted that the comment could have been


                                              14
                                  Cite as 2017 Ark. App. 499

interpreted as Slater’s having been a member of the jury. Triplett was excused immediately

without further discussion.

       Finally, when Agent Russell was asked on cross-examination how he had acquired a

picture of Slater for identification purposes, he said that he did an ACIC search, looked up

his criminal history, and obtained his picture from that. In its order denying relief, the circuit

court determined that, while the statements made by Bateman and Triplett might have left

the impression that Slater had been in trouble with the law before, they were general in

nature and could have been interpreted otherwise. Moreover, the circuit court noted that

trial counsel testified that as a matter of trial strategy, he did not move for a mistrial in those

instances because it would have drawn more attention to the comments. We reiterate that

trial strategy does not support a claim of ineffective assistance of counsel. Rose, supra. The

circuit court found that Slater failed to establish that he was prejudiced by the comments,

and the fact that the jury acquitted Slater of two of the charged counts is counter to his

claim that he was prejudiced. Because Slater failed to show either the deficient performance

or the prejudice required by Strickland, we hold that the circuit court did not clearly err by

denying his request for relief. His additional arguments cannot be reached because they were

not made below. Pedraza, supra.

       Ninth, Slater argued in his amended petition that his trial counsel was ineffective for

failing to object to the testimony of Agent Russell through which the crime-lab report was

introduced. Slater claimed that Agent Russell was not the proper person to authenticate the

report and that Agent Russell “essentially testified as an expert witness [without having been




                                                15
                                  Cite as 2017 Ark. App. 499

qualified as one] regarding the chemical make-up and effects of the drugs[.]” He asserted

that he was prejudiced and, as a result, denied a fair trial.

       The circuit court found that it had addressed the admission of the lab results

previously in Slater’s fifth contention and found that Agent Russell’s testimony was based

on his education and experience in drug cases, making his testimony admissible. See Redman

v. St. Louis Sw. Ry. Co., 316 Ark. 636, 873 S.W.2d 542 (1994) (noting that Arkansas

appellate courts have consistently allowed law enforcement officers to testify based on their

education and experience). Accordingly, we hold that there was no ineffective assistance of

counsel under Strickland. Appellant’s additional arguments cannot be reached because they

were not made below. Pedraza, supra.

       Finally, in the amended petition, Slater contended that no evidence was presented at

trial to show that the crime occurred within 1000 feet of a daycare. See Ark. Code Ann. §

5-64-411(a)(2)(g) (Supp. 2016) (providing for ten-year sentence enhancement where

offense is committed within 1000 feet of the real property of a daycare center). As noted by

the circuit court in its order, Slater’s Rule 37 counsel withdrew this claim because such

evidence was presented at trial. Indeed, Agent Russell testified that the crime occurred at

the Meadow Cliff housing project across the street from, and within 1000 feet of, a day care

center, and that testimony was substantial evidence to support the jury’s finding regarding

the enhancement. Appellant’s remaining arguments presented on appeal were not made

before the circuit court and therefore cannot be reached. Pedraza, supra.

       Alternatively, Slater’s argument that he could not receive both the proximity

enhancement and the habitual-offender sentence fails. In Moore v. State, 2012 Ark. App.
16
                                Cite as 2017 Ark. App. 499

662, and Hadley v. State, 2010 Ark. App. 515, we held that the felon-in-possession statute

is not an enhancement statute, but rather a separate crime, and that one can be both

convicted of being a felon in possession of a firearm and receive habitual-offender

sentencing. Committing the crime in proximity to a day care is an independent offense, not

an enhancement, due to the commission of prior offenses of the same type. Hadley, supra.

Thus, it was proper for the circuit court to impose both a habitual-offender sentence and

the proximity enhancement.

      Affirmed in part and remanded in part.

      HARRISON and KLAPPENBACH, JJ., agree.

      Donnie Slater, pro se appellant.

      Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                             17